          Case 1:19-cv-10529-AJN Document 18 Filed 04/20/20 Page 1 of 1
                                                                                       ALEXANDER R. MALBIN, ESQ
                                                                                  Email: amalbin@fiplawgroup.com
                                                                                          4/20/20 Admitted in NY



                                              April 15, 2020

                                    LETTER-MOTION – FILED VIA ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York                          The Initial Pretrial Conference in this matter is
40 Foley Square, Room 2102                             hereby adjourned to May 22, 2020 at 3:45 P.M.
New York, New York 10007

        Re:     Johnson v. Classic Material NY LLC (Civil Action No. 1:19-cv-10529-AJN)
                Request for Adjournment of Initial Pretrial Conference

Dear Judge Nathan,

        We represent the Plaintiff, Eric Johnson, in the above-referenced action. We write to
respectfully request an adjournment of the Initial Pretrial Conference (“IPTC”) currently scheduled for
Tuesday, April 21, 2020 at 3:30 p.m. (see Dkt. 16).

         The reason for this request is that Defendant has not appeared in this action (despite having
been served on January 10, 2020 [see Dkt. 11]), and Plaintiff’s counsel has not received any
communication regarding this matter whatsoever from Defendant (or counsel for Defendant) to date.
As such, Plaintiff’s counsel has been unable to confer with Defendant on the matters set forth at Fed. R.
Civ. P. 16, or on preparing a proposed scheduling order. Furthermore, because Defendant failed to
respond to the Complaint in a timely manner, Defendant is presently in default (see Dkt. 15). Though
Plaintiff’s counsel is presently making final efforts to engage Defendant in settlement negotiation before
doing so, Plaintiff presently intends to seek entry of default judgment against Defendant if its settlement
efforts (continue to) prove unfruitful – which would avert the need for the IPTC to take place.

        Accordingly, undersigned counsel respectfully proposes rescheduling the IPTC to Friday, May 8,
2020, Friday, May 15, 2020, or Friday, May 22, 2020, or such other date convenient to the Court, to
allow further time for possible settlement discussion, or for Plaintiff to file for default judgment.

        This is Plaintiff’s first request for adjournment of the IPTC. As Defendant has not yet appeared
and Plaintiff is unaware of Defendant having engaged counsel in this action, Plaintiff has been unable to
obtain Defendant’s consent to this request.

        Thank you for your time and consideration.

                                         Very truly yours,

                                                                                                                   4/20/20
                                         Alexander Malbin, Esq.
                                         Counsel for Plaintiff, Eric Johnson
